DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment                         
Applicant’s arguments with respect to claims 1 – 7 and 27 - 33 have been considered, but are moot in view of the new ground(s) of rejection.  

Claim Objections
Claims 31 and 32 are objected to because of the following informalities:  
Regarding claim 31, line 2 recites “a number of the conductive layer.”  Instead, “a number of the conductive layers” should be recited since it is referencing a plurality of the conductive layers.  Likewise, on line 3, it should be recited “a number of the conductive layers.”
Regarding claim 32, line 2 recites “a less number of the conductive layer.”  Instead, “a less number of the conductive layers” should be recited since it is referencing a plurality of the conductive layers.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7 and 27 - 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (U.S. Patent No. 10,283,439).
Regarding claim 1, in Figure 9 (upside down), Cho discloses an embedded component package structure, comprising: a circuit substrate (110) comprising a core layer (111b, Figure 11B) and an asymmetric circuit structure (circuit structure above layer 111b, with Figure 9 being upside down); an embedded component (128) disposed in the core layer; and a stress compensation layer (111d or 130; it is understood that Applicant can be his own lexicographer, and the claim does not recite that the stress compensation layer is used for stress compensation) disposed on one side of the core layer (on the bottom side of layer 111b, with Figure 9 being upside down), wherein the asymmetric circuit structure comprises an upper conductive layer (160, 170) disposed on one side of the core layer (top surface of layer 111b, with Figure 9 being upside down) and electrically connected to the embedded component (Figure 9), wherein the stress compensation layer is spaced apart from the asymmetric circuit structure (Figure 9), wherein a portion of the core layer is between the stress compensation layer and the embedded component (Figure 9).  

Regarding claim 2, Cho discloses wherein the stress compensation layer is a dielectric material layer containing glass fibers (Figure 9).
Regarding claim 3, Cho discloses wherein the core layer has a first surface and a second surface opposite to the first surface, and the upper conductive layer is disposed on the first surface (Figure 9).
Regarding claim 4, Cho discloses wherein the core layer has a first surface and a second surface opposite to the first surface, the asymmetric circuit structure comprising at least two upper conductive layers disposed on the first surface and electrically connected to the embedded component, and at least one dielectric material layer disposed between the at least two upper conductive layers (Figure 9).
Regarding claim 5, Cho discloses wherein the asymmetric circuit structure further comprises a lower conductive layer disposed on the second surface (Figure 9).
Regarding claim 6, Cho discloses wherein the core layer has a first surface and a second surface, the upper conductive layer is disposed on the first surface, and the 
Regarding claim 7, Cho discloses wherein the stress compensation layer is the at least one dielectric material layer (Figure 9).
Regarding claim 27, Cho discloses wherein the core layer is between the stress compensation layer and the asymmetric circuit structure (Figure 9).
Regarding claim 28, Cho discloses wherein the embedded component is between the stress compensation layer and the asymmetric circuit structure (Figure 9).
Regarding claim 29, Cho discloses wherein a portion of the core layer is between the stress compensation layer and a backside surface of the embedded component, and another portion of the core layer is between the asymmetric circuit structure and an active surface of the embedded component (Figure 9).
Regarding claim 30, Cho discloses wherein the core layer contacts the backside surface, the active surface and a lateral side surface of the embedded component.
Regarding claim 31, Cho discloses wherein the asymmetric circuit structure comprises a plurality of conductive layers, a number of the conductive layer disposed on one side of the core layer is greater than a number of the conductive layer disposed on the other side of the core layer (Figure 9).
Regarding claim 32, Cho discloses wherein the stress compensation layer is disposed on the side of the core layer that includes a less number of the conductive layer (Figure 9).
.

Allowable Subject Matter
Claims 13 and 15 – 23 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391.  The examiner can normally be reached on Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.